HAWKINS, Circuit Judge,
dissenting:
My reading of the record suggests that the Immigration Judge did more than simply recite the proper legal standard for considering cumulative evidence of hardship, she actually applied it:
Considering the hardship cumulatively, this court concludes that the respondents in this matter [petitioners in this appeal] have not established that removal would result in exceptional and extremely unusual hardship.
On this record, I cannot say that the record compels the conclusion the majority reaches. I would deny relief.